 



EXHIBIT 10.35

SERVICES AGREEMENT

     This SERVICES AGREEMENT (“Agreement”) is entered into as of June 20, 2005
(the “Effective Date”), by and between IntraBiotics Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and Hickey & Hill, Inc., a California
corporation (“H&H”).

RECITALS:

     WHEREAS, the Company desires to engage H&H to provide the Company with
certain administrative and financial consulting services set forth on Exhibit A
attached hereto (collectively, the “Services”).

     WHEREAS, H&H desires to provide such Services on the terms and subject to
the conditions as set forth herein.

     NOW, THEREFORE, in consideration of the mutual covenants expressed herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1. Services.

     A. Subject to the terms and on the conditions contained herein, H&H will
use commercially reasonable efforts to provide to the Company the Services,
which shall be provided on a continuous basis without specific request. In
performing the Services, H&H shall comply with all applicable laws, rules and
regulations, including without limitation, the rules and regulations of the SEC,
Nasdaq, and applicable tax authorities, and the Company’s Certificate of
Incorporation and Bylaws. In addition, H&H shall follow all policies and
procedures approved by the Company’s Board of Directors (the “Board”) or any
committee of the Board.

     B. The parties agree that Mr. Denis Hickey (“Mr. Hickey”) shall be
appointed by the Company’s Board of as the Chief Executive Officer and the Chief
Financial Officer of the Company. Mr. Hickey shall serve at the pleasure of the
Board and may be removed, with or without cause, at any time by the Board. Such
removal shall not result in the termination of this Agreement unless such
termination occurs as provided in Section 4.B. The Company and Mr. Hickey shall
execute and deliver the Company’s standard form of officer indemnification
agreement as set forth on Exhibit B attached hereto and he shall be covered by
the Company’s D&O insurance policy.

2. Information; Confidentiality.

     A. In connection with H&H’s activities on the Company’s behalf, the Company
will furnish H&H with all information and data concerning the Company (the
“Information”) which H&H may reasonably request, will provide H&H with access to

1



--------------------------------------------------------------------------------



 



the Company’s directors, consultants, independent accountants and legal counsel,
and will otherwise cooperate fully with H&H in order to facilitate H&H’s
performance of the Services.

     B. H&H shall not, and shall cause its directors, officers, employees,
agents (including Mr. Hickey) and representatives (collectively with H&H, the
“Restricted Parties”) not to, directly or indirectly, disclose to any person or
entity, any confidential information acquired by any Restricted Party during the
course of or as an incident to H&H’s performance of the terms of this Agreement,
relating to the Company or the Services H&H is performing for the Company,
including, but not limited to, proprietary technology, operating procedures,
financial statements or other financial information, trade secrets, know-how,
and forecasts, competitive analyses, the substance of agreements, and any other
documents embodying such confidential information (including, without
limitation, the Information) (collectively, the “Confidential Information”). The
foregoing restrictions and obligations under this paragraph shall not apply to
any confidential information that is or becomes generally available to the
public or business community other than as a result of a disclosure by any
Restricted Party and shall not apply to any information disclosed to the extent
disclosure is required by applicable law or in connection with the performance
of the Services by H&H.

3. Compensation for Services; Expenses.

     A. In consideration of the performance of the Services by H&H set forth in
Section 1 above, the Company shall pay to H&H the following:

          (i) a one-time fee of $20,000, payable promptly following execution of
this Agreement which includes the performance of the Services during the month
of June; and

          (ii) a monthly fee of $9,000 beginning in July, 2005, payable monthly
on the last day of each calendar month that this Agreement is in effect.

     B. In addition to the fees described in Section 3.A above, the Company
agrees to reimburse H&H, upon request from time to time, for all reasonable and
documented out-of-pocket expenses incurred by H&H in connection with the matters
contemplated by this Agreement. The Company shall also reimburse H&H for
reasonable legal fees incurred by it in connection with the review of this
Agreement, not to exceed $1,000.

4. Term and Termination.

     A. This Agreement shall remain in effect until the first anniversary of the
Effective Date unless terminated earlier under this Section 4. Section 2.B shall
survive the termination of this Agreement for a period of one year and Section 6
shall survive the termination of this Agreement.

     B. The Company or H&H may terminate this Agreement immediately if the other
party breaches its obligations hereunder and fails to cure such breach within
ten

2



--------------------------------------------------------------------------------



 



(10) days following written notice thereof. In addition, the Company may
terminate this Agreement upon thirty (30) days’ written notice of termination to
H&H. H&H may terminate this Agreement upon ninety (90) days written notice of
termination to the Company.

     C. Upon termination of this Agreement, H&H shall promptly return to the
Company all Confidential Information.

5. Independent Contractor; Relationship of the Parties.

     Nothing herein shall be deemed to constitute any Restricted Party to be the
employee or agent of the Company. H&H shall be an independent contractor and
shall have responsibility for and control over the details and means of
performing the Services.

6. Indemnification

     A. The Company agrees to indemnify and hold harmless H&H and its officers,
directors, employees, agents and shareholders (collectively, the “Indemnitees”)
from and against any and all losses, claims, damages, obligations, penalties,
judgments, awards, liabilities, costs, expenses and disbursements incurred by
any of the Indemnitees (“Losses”) and any and all actions, suits, proceedings
and investigations in respect thereof against any of the Indemnitees (“Actions”)
that directly or indirectly, are caused by, related to, based upon, arise from,
or are in connection with the performance of the Services, except to the extent
that any such Losses or Actions are caused by the gross negligence or willful
misconduct of the respective Indemnitee.

     B. Promptly after receipt by an Indemnitee of notice of the commencement of
any Action for indemnification is sought hereunder, such Indemnitee will, if a
claim in respect thereof is to be made against the Company under this Section 6,
deliver to the indemnifying party a written notice of the commencement thereof
and the Company shall have the right to participate in, and, to the extent the
Company so desires, to assume the defense thereof. The failure to deliver
written notice to the Company shall not relieve the Company of any liability to
the Indemnitee under this Section except the Company was materially prejudiced
by such failure. The Company shall not consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to each of the Indemnitees a release from
all liability in respect to such Action.

7. Amendments, Etc.

     No amendment, modification, waiver, termination or discharge of any
provision of this Agreement nor consent to any departure by a party therefrom,
shall in any event be effective unless the same shall be in writing specifically
identifying this Agreement and the provision intended to be amended, modified,
waived, terminated or discharged (a) in the case of a waiver or modification,
signed by the parties, and (b) in case of a waiver, termination or discharge,
signed by the party granting or effecting the same. Each

3



--------------------------------------------------------------------------------



 



amendment, modification, waiver, termination or discharge shall be effective
only in the specific instance and for the specific purpose for which given. No
provision of this Agreement shall be varied, contradicted or explained by any
oral agreement, course of dealing or performance or any other matter not set
forth in an agreement in writing and signed by the parties.

8. Notices.

     All notices, requests, consents and other communications hereunder shall be
in writing, shall be addressed to the receiving party’s address set forth on the
signature pages hereto or to such other address as a party may designate by
notice hereunder, and shall be either (a) delivered by hand, (b) made by telex,
telecopy or facsimile transmission, (c) sent by recognized overnight courier, or
(d) sent by registered or certified mail, return receipt requested, postage
prepaid. All notices, requests, consents and other communications hereunder
shall be deemed to be effective (i) if delivered by hand, at the time of the
delivery thereof to the receiving party at the address of such party set forth
above, (ii) if made by telex, telecopy or facsimile transmission, at the time
that receipt thereof has been acknowledged by electronic confirmation or
otherwise, (iii) if sent by overnight courier, on the next business day
following the day such notice is delivered to the courier service, or (iv) if
sent by registered or certified mail, on the third business day following the
day such mailing is made.

9. Further Assurances.

     Each of the parties hereto agrees to duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including, without limitation, the filing of
such additional assignments, agreements, documents and instruments, that may be
necessary or as the other party hereto may at any time and from time to time
reasonably request in connection with this Agreement to carry out more
effectively the provisions and purposes of, or to better assure and confirm unto
such other party its rights and remedies under, this Agreement.

10. Severability.

     If any provision hereof should be held invalid, illegal or unenforceable in
any respect in any jurisdictions then, to the fullest extent permitted by law,
(a) all other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be liberally construed in order to carry out the
intentions of the parties hereto as nearly as may be possible, and (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of such provision in any other jurisdiction.

11. No Third Party Beneficiaries.

     Nothing contained in this Agreement shall create any rights in, or be
deemed to have been executed for the benefit of, any person or entity that is
not a party hereto; provided, however, that the provisions of Section 6 are
intended for the benefit of the Indemnified Parties.

4



--------------------------------------------------------------------------------



 



12. Governing Law; Jurisdiction.

     This Agreement shall be governed by and construed in accordance with the
laws of the State of California without giving effect to principles of conflicts
of law. Each of the parties irrevocably submits to the exclusive jurisdiction of
any courts of the State of California or the United States District Court for
the Northern District of California for the purpose of any suit, action or other
proceeding arising out of this Agreement, or any of the agreements or
transactions contemplated hereby, which is brought by or against it.

13. Entire Agreement.

     This Agreement constitutes, on and as of the date hereof, the entire
agreement of the parties with respect to the subject matter hereof, an all prior
or contemporaneous understandings or agreements, whether written or oral,
between the parties with respect to such subject matter are hereby superseded in
their entirety.

(Remainder of Page Intentionally Left Blank)

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Services Agreement as of the
date first above written.

                  INTRABIOTICS PHARMACEUTICALS,     INC., a Delaware corporation
 
                By:   /s/ Greg W Schafer        
 
    Its:   CFO
 
                Address:   2483 East Bayshore Road
 
          Suite 100
 
          Palo Alto, CA 94303
 
                HICKEY & HILL, INC., a California     corporation
 
                By:   /s/ Larry Hill        
 
    Its:   President
 
                Address:   1009 Oak Hill Road
 
          Suite 201
 
          Lafayette, CA 94549

6



--------------------------------------------------------------------------------



 



EXHIBIT A

SERVICES



1.   Review of and familiarization with the Company and its records, transfer of
the Company’s records to H&H’s offices, and set up of accounting systems and
files.   2.   Manage the administration of the Company, including without
limitation:



  •   Make available the services of Mr. Hickey as the Company’s Chief Executive
Officer and Chief Financial Officer of the Company, as contemplated by
Section 1.B of the Agreement     •   Prepare and file the Company’s SEC filings
and certifications, including, without limitation: Forms 10-Q and 10-K
(including the preparation and execution of the officer certifications required
pursuant to Sarbanes-Oxley in connection therewith), Forms 8-K, Proxy
Statements, Annual Report, Forms 3, 4, 5, as required     •   Communicate with
the Company’s counsel and independent public accountants re the SEC filings and
other appropriate matters     •   Communicate with the board of directors as
necessary or desirable, not less than monthly and with interim updates as
requested by the board     •   Make quarterly presentations to board of
directors and committees     •   Organize and hold the Company’s Annual
Stockholders’ Meeting     •   Communicate with SEC and Nasdaq and make
appropriate filings, as necessary or appropriate     •   Implement the year-end
audit and related certifications     •   Manage monthly accounts payables     •
  Close and reconcile monthly financial accounts     •   Direct external
investment manager     •   Oversee stockholder communications and provide
investor relations functions     •   Perform other management activities
necessary or appropriate or as requested by the board of directors



3.   Transition accounting system   4.   Terminate 401(k) plan and make required
filings in connection with the termination   5.   Terminate health plans and
other benefit plans and make required filings

 



--------------------------------------------------------------------------------



 



6.   Compile, sign and file all required tax returns   7.   Maintain required
insurance, and renew same   8.   Perform all human resources functions   9.  
Communicate with the board of directors, attorneys and other parties as
requested by the board in connection with the class action lawsuit, administer
the payment of legal fees and expenses by the Company’s D&O Insurance provider
in connection with the lawsuit and respond to discovery requests; provided,
however, that H&H will not be required to devote more than 40 hours per month to
responding to discovery requests.   10.   Provide office space for the foregoing
activities

 



--------------------------------------------------------------------------------



 



EXHIBIT B

FORM OF INDEMNIFICATION AGREEMENT

 